Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 16/299,342        filed on 2/16/2021.
2. 	Claim(s) 1-10 are currently pending and have been fully examined.

3.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
5.	Date of Last Office action was 9/14/2020.       .

Response to Applicant’s Comments/Remarks

6.	Applicant’s response, filed on 11/20/2020, has fully been considered, but is moot in light of a new ground of rejection.

Applicant’s Argument #1:
Applicant contends that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “external computing device.”
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “external computing device” has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “superimposed.”
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “superimposed” has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “two separate and distinct data signals.”

Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim 1 obviates the 35 USC 112(a) rejection directed toward, “two separate and distinct data signals” has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #4:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward claim 2.
Examiner’s Response to Argument #4:


Applicant’s Argument #5:
Applicant contends that the amended claim obviates the 35 USC 112(a) rejection directed toward claim 8.
Examiner’s Response to Argument #5:
Applicant’s argument that the amended claim obviates the 35 USC 112(a) rejection directed toward claim 8 has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #6:
As to claim 9, Applicant contends that the 35 USC 112(a) rejection was improper citing Par. 0044. 

Examiner’s Response to Argument #6:
As to claim 9, Applicant argument that the 35 USC 112(a) rejection was improper citing Par. 0044 has fully been considered, but is not persuasive.  It is unclear HOW Applicant’s claimed invention works.  Applicant’s Specification recites:
[0044] In some embodiments, the first computing environment 104 may include a data formatting module 212. The data formatting module 212 may be configured to reformat data for use in performing the functions discussed herein. The data formatting module 212 may receive data for reformatting and one or more criteria for the reformat as input, may reformat the data accordingly, and may output the reformatting data. For example, the data formatting module 212 may receive transaction data from the receiving device 202 that is received from the merchant 116 for use in generating a cryptogram. The data provided by the merchant 116 may be in a format not suitable for use by the third computing environment 108 in generating the requested cryptogram. The data formatting module 212 may reformat the transaction data using rules and/or algorithms to convert 

It is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent HOW, “wherein the modified transaction data indicates a format of the cryptogram.”  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Applicant’s Argument #7:
As to claim 10, Applicant contends that the 35 USC 112(a) rejection was improper citing POSITA. 
Examiner’s Response to Argument #7:
As to claim 10, Applicant argument that the 35 USC 112(a) rejection was improper citing POSITA has fully been considered, but is not persuasive.   Applicant’s Specification recites: 
[0063] In some embodiments, the credential request may further include transaction data. In further embodiments, the method 400 may also include converting, by the first environment of the computing device, the transaction data into modified transaction data based on one or more data transformation rules, wherein the cryptogram request further includes the modified transaction data, and the cryptogram is further generated using the modified transaction data. In an even further embodiment, the modified transaction data may indicate a format of the cryptogram. In one embodiment, the third environment of the computing device may be configured to destroy the account profile and session key or secondary key after generation of the cryptogram. Payment Transaction Processing System and Process 

However, Applicant’s amended claim changes the scope of the claim, therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection (see office action).


Applicant’s Argument #8:
Applicant contends that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action.
Examiner’s Response to Argument #8:
Applicant argument that the amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejections are withdrawn.

Examiner Comments/Remarks
7.	Due to Applicant’s amendments, Applicant changed the scope of the claim and necessitated the Examiner to apply a 35 USC 101 rejection to Applicant’s claim(s).

Claim Rejections – 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, 
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with the framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). For example, concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-10 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 

(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
The claim(s) recite(s) the processing of a secure transaction, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving 
The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:

A method for generating cryptograms in a webservice environment, comprising:

receiving, by a first computing device of a computing system and from a merchant computing device external to the computing system, a first data signal comprising a credential request,

wherein the credential request includes at least a transaction identifier and an account identifier and 

wherein the first data signal is in accordance with a secure communication protocol; 

in response to receiving the credential request comprising the account identifier, transmitting, by the first computing device of the computing system and to a second computing device of the computing system, a data request, 

wherein the data request includes at least the account identifier, 

identifying, by the second computing device of the computing system, an account profile using the account identifier and a session key associated with the account profile;

receiving, by the first computing device of the computing system and from the second computing device of the computing system, at least the account profile and the session key;

by the first computing device of the computing system and to a third computing device of the computing system, a cryptogram request, 

wherein the cryptogram request includes at least the account profile and one of: the session key or a secondary key derived from the session key;

generating, by the third computing device of the computing system, a cryptogram using at least the account profile and one of the session key or the secondary key:

receiving, by a first computing device of the computing system and from the third computing device of the computing system, the cryptogram;

associating, by the first computing device of the computing system, the cryptogram with the transaction identifier by generating a data message including the cryptogram and the transaction identifier: and

by the first computing device of the computing system and to the merchant computing device external to the computing system, a second data signal  comprising the data message,

and 

wherein the second data signal is transmitted in accordance with the secure communication protocol.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “receiving…transmitting…identifying…receiving…transmitting…generating…receiving…associating…transmitting…; thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computing device,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the, “computing device” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 

the processing of a secure transaction, it is directed to an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”
Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
As to claim 1:

A method for generating cryptograms in a webservice environment, comprising:

receiving, by a first computing device of a computing system and from a merchant computing device external to the computing system, a first data signal comprising a credential request,

wherein the credential request includes at least a transaction identifier and an account identifier and 

wherein the first data signal is in accordance with a secure communication protocol; 

in response to receiving the credential request comprising the account identifier, transmitting, by the first computing device of the computing system and to a second computing device of the computing system, a data request, 

wherein the data request includes at least the account identifier, 

identifying, by the second computing device of the computing system, an account profile using the account identifier and a session key associated with the account profile;

receiving, by the first computing device of the computing system and from the second computing device of the computing system, at least the account profile and the session key;

by the first computing device of the computing system and to a third computing device of the computing system, a cryptogram request, 

wherein the cryptogram request includes at least the account profile and one of: the session key or a secondary key derived from the session key;

generating, by the third computing device of the computing system, a cryptogram using at least the account profile and one of the session key or the secondary key:

receiving, by a first computing device of the computing system and from the third computing device of the computing system, the cryptogram;

associating, by the first computing device of the computing system, the cryptogram with the transaction identifier by generating a data message including the cryptogram and the transaction identifier: and

by the first computing device of the computing system and to the merchant computing device external to the computing system, a second data signal  comprising the data message, and 

wherein the second data signal is transmitted in accordance with the secure communication protocol.
Does the claim as a whole integrates the mental process into a practical application?
	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and


The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a 
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): first computing device; merchant computing device; second computing device; third computing device; the “computing device” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:
As to claim 1:

A method for generating cryptograms in a webservice environment, comprising:

 device external to the computing system, a first data signal comprising a credential request,

wherein the credential request includes at least a transaction identifier and an account identifier and 

wherein the first data signal is in accordance with a secure communication protocol; 

in response to receiving the credential request comprising the account identifier, transmitting, by the first computing device of the computing system and to a second computing device of the computing system, a data request, 

wherein the data request includes at least the account identifier, 

identifying, by the second computing device of the computing system, an account profile using the account identifier and a session key associated with the account profile;

receiving, by the first computing device of the computing system and from the second computing device of the computing system, at least the account profile and the session key;



wherein the cryptogram request includes at least the account profile and one of: the session key or a secondary key derived from the session key;

generating, by the third computing device of the computing system, a cryptogram using at least the account profile and one of the session key or the secondary key:

receiving, by a first computing device of the computing system and from the third computing device of the computing system, the cryptogram;

associating, by the first computing device of the computing system, the cryptogram with the transaction identifier by generating a data message including the cryptogram and the transaction identifier: and



wherein the second data signal is transmitted in accordance with the secure communication protocol.



Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
generating, by the third computing device of the computing system, a cryptogram using at least the account profile and one of the session key or the secondary key:
Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receiving…transmitting…identifying…receiving…transmitting…generating…receiving…associating…transmitting...,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of 

“receiving…transmitting…identifying…receiving…transmitting…generating…receiving…associating…transmitting…” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

Also, the Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
	Dependent claim(s) 2-10 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	As to claim 1, Applicant recites, “wherein the first data signal is in accordance with a secure communication protocol;” however, in reference Applicant’s “communication protocol” Applicant’s Specification recites:

[0026] As part of the initiation of the payment transaction, the consumer 110 may indicate to the merchant 116, using the computing device 112, that the payment information is to be provided by the computing system 102. For example, the merchant 116 webpage or application program may include a button or other element used to indicate that the payment information is to be provided by the computing system 102. The computing system of the merchant 116 may then electronically transmit a data signal to the first computing environment 104 of the computing system 102 that is superimposed with a request for payment credentials. The data signal may be electronically transmitted via a secure communication protocol, such as the HTTPS protocol transmitted via the Internet. The request for payment credentials may include at least an account identifier associate with the transaction account indicated for use by the consumer 110. The account identifier may be, for example, a username, password, e-mail address, phone number, identification number, combination thereof, or other data suitable for use in identification and/or authentication of a transaction account for use. For example, the consumer 110 may provide, via the computing device 112, a username and password for authentication by the computing system 102, as well as an identification number or other indicator for identifying the transaction account to be used for payment, such as in instances where the consumer 110 may have multiple transaction accounts registered.

Therefore, it is unclear HOW Applicant’s claimed invention works because it is unknown HOW Applicant’s claimed invention is being performed.  Applicant’s Specification is silent the hardware/software that is used to determine Applicant’s claimed invention.  HOW does the Applicant KNOW the received “data signal” is in “accordance” to anything?
Language of Applicant’s Specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed.  A question as to 1
adequate structure to perform Applicant’s claimed invention.  The Specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
wherein the modified transaction data indicates a format of the cryptogram.”  In reference to “format” Applicant’s Specification recites:
[0063] In some embodiments, the credential request may further include transaction data. In further embodiments, the method 400 may also include converting, by the first environment of the computing device, the transaction data into modified transaction data based on one or more data transformation rules, wherein the cryptogram request further includes the modified transaction data, and the cryptogram is further generated using the modified transaction data. In an even further embodiment, the modified transaction data may indicate a format of the cryptogram. In one embodiment, the third environment of the computing device may be configured to destroy the account profile and session key or secondary key after generation of the cryptogram.

It is unclear HOW Applicant’s claimed invention works for it is unclear HOW “format” of a cryptogram is being defined (e.g. file extension, file type, file structure, file size, etc.,) and HOW Applicant’s indicated is being applied to the modified transaction data is being performed.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein the modified transaction data indicates a format of the cryptogram” works.  Therefore, claim 9 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “wherein the modified transaction data indicates a format of the cryptogram” is to be performed.2   One of ordinary skill in the art would have reasonably concluded that the wherein the modified transaction data indicates a format of the cryptogram.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein the modified transaction data indicates a format of the cryptogram” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”3  
As to claim 10, Applicant recites, “further comprising destroying, by the third computing device of the computing device, the account profile and session key or secondary key after generation of the cryptogram.”  However, in reference to “destroying” Applicant’s Specification recites:
[0063] In some embodiments, the credential request may further include transaction data. In further embodiments, the method 400 may also include converting, by the first environment of the computing device, the transaction data into modified transaction data based on one or more data transformation rules, wherein the cryptogram request further includes the modified transaction data, and the cryptogram is further generated using the modified transaction data. In an even further embodiment, the modified transaction data may indicate a format of the cryptogram. In one embodiment, the third environment of the computing device may be configured to destroy the account profile and session key or secondary key after generation of the cryptogram. Payment Transaction Processing System and Process 

The Examiner interprets Applicant’s use of “destroy” to necessitate the use of a higher level algorithm which is necessary to perform Applicant’s claimed limitation not needed to perform a “delete/remove” computer function/operation.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, ““further comprising destroying, by the third computing device of the computing device, the account profile and session key or secondary key after generation of the cryptogram”   works.  Therefore, claim 10 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “further comprising destroying, by the third computing device of the computing device, the account profile and session key or secondary key after generation of the cryptogram”  
is to be performed.4   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “further comprising destroying, by the third computing device of the computing device, the account profile and session key or secondary key after generation of the cryptogram.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “further comprising destroying, by the third computing device of the computing device, the account profile and session key or secondary key after generation of the cryptogram” on the computing device is necessary to detail, “to allow a person of 5  
Dependent claim(s) 2-10 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



13.	Claim(s) 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	As to claim 1, the scope of the claim is unclear as Applicant recites, “wherein the first data signal is in accordance with a secure communication protocol;” however, in reference Applicant’s “communication protocol” Applicant’s Specification recites:

[0026] As part of the initiation of the payment transaction, the consumer 110 may indicate to the merchant 116, using the computing device 112, that the payment information is to be provided by the computing system 102. For example, the merchant 116 webpage or application program may include a button or other element used to indicate that the payment information is to be provided by the computing system 102. The computing system of the merchant 116 may then electronically transmit a data signal to the first computing environment 104 of the computing system 102 that is superimposed with a request for payment credentials. The data signal may be electronically transmitted via a secure communication protocol, such as the HTTPS protocol transmitted via the Internet. The request for payment credentials may include at least an account identifier associate with the transaction account indicated for use by the consumer 110. The account identifier may be, for example, a username, password, e-mail address, phone number, identification number, combination thereof, or other data suitable for use in identification and/or authentication of a transaction account for use. For example, the consumer 110 may provide, via the computing device 112, a username and password for authentication by the computing system 102, as well as an identification number or other indicator for identifying the transaction account to be used for payment, such as in instances where the consumer 110 may have multiple transaction accounts registered.

The scope of the claim is unclear for the “metes and bounds” of “in accordance with” is unknown to the Examiner.  Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.6
	Dependent claim(s) 2-10 are also rejected for being dependent upon rejected claim 1.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.



    PNG
    media_image2.png
    884
    701
    media_image2.png
    Greyscale




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/27/2021


















    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

        A question as to whether a specification provides an adequate written description may arise in the context of determining whether an original claim is described sufficiently (see, e.g., LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1733 (Fed. Cir. 2005); Enzo Biochem, 323 F.3d at 968, 63 USPQ2d at 1616 (Fed. Cir. 2002); Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398)), whether new or amended claims are supported by the description of the invention in the application as filed (see, e.g., In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989)), whether a claimed invention is entitled to the benefit of an earlier priority date or effective filing date under 35 U.S.C. 119, 120, 365, or 386  (see, e.g., New Railhead Mfg. L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 63 USPQ2d 1843 (Fed. Cir. 2002); Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); Fiers v. Revel, 984 F.2d 1164, 25 USPQ2d 1601 (Fed. Cir. 1993); In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993)), or whether a specification provides support for a claim corresponding to a count in an interference (see, e.g., Martin v. Mayer, 823 F.2d 500, 503, 3 USPQ2d 1333, 1335 (Fed. Cir. 1987); Fields v. Conover, 443 F.2d 1386, 170 USPQ 276 (CCPA 1971)). Compliance with the written description requirement is a question of fact which must be resolved on a case-by-case basis. Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116 (Fed. Cir. 1991).
        
        2 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        3 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        4 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        5 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        6 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”